United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Farmington, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1161
Issued: January 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 11, 2008 appellant filed a timely appeal from a February 5, 2008 decision of
the Office of Workers’ Compensation Programs, which found that he had received and was at
fault in the creation of an overpayment of compensation in the amount of $108,380.65. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant forfeited entitlement to compensation for the period
from March 31, 1998 through August 10, 2002 because he knowingly failed to report earnings
from employment; (2) whether appellant received an overpayment of compensation in the
amount of $108,380.65 due to the forfeiture; and (3) whether appellant was at fault in the
creation of the overpayment and, therefore, not entitled to waiver.
FACTUAL HISTORY
On September 19, 1975 appellant, then a 31-year-old mail carrier, filed a traumatic injury
claim alleging that he sustained injuries to his right knee when he slipped and fell on a sidewalk

while delivering mail on June 27, 1975. The Office accepted his claim for torn meniscus of the
right knee and placed appellant on the periodic rolls.
As a benefit recipient, the Office periodically required appellant to submit updated
information (Form EN1032) regarding his employment, volunteer work, dependents, other
federal benefits or payments received and any third-party settlements. The reports required that
appellant provide information covering the 15-month period preceding the date of the request.
The reports contained a clear warning advising him that a false or evasive answer to any question
or the omission of an answer, may be grounds for forfeiting his compensation benefits. The
record contains EN1032 forms, signed by appellant on March 31, 1998, August 2, 1999,
March 14, 2000, March 31, 2001 and August 10, 2002. In response to the question as to whether
he worked for any employer during the previous 15 months, in each instance appellant answered,
“No.” In response to the question as to whether appellant was self-employed or involved in any
business enterprise in the previous 15 months, he responded, “No.” Appellant answered “Yes”
when asked to state whether he was unemployed for all periods during the previous 15 months.
In an investigative memorandum dated July 24, 2002, the Office of the Inspector General
informed the Office that appellant had participated in an educational supply business,
Educate-Um, for 14 years, 5 years at the current location at 215 West Main Street, Farmington,
NM. Undercover agent and a postal inspector observed appellant working in the store alone on
numerous occasions from September 9, 1998 to August 16, 2001, waiting on customers, selling
merchandise, talking on the telephone, accepting deliveries and opening and closing the store. In
a taped conversation, which took place on May 10, 2001, appellant told the postal inspector that
he and his wife had formed an “S” corporation in order to obtain tax benefits. He stated that he
advertised via television, newspapers and radio. On August 16, 2001 appellant informed the
inspectors that, though his wife owned the business, he was the president of the company and
that he normally worked a 40-hour week, doing paperwork in the morning in his back office and
waiting on customers in the afternoon. He stated that he had customers from all over
New Mexico and that he was trying to get more internet orders through his company web site.
Appellant told the inspector that he had applied to the Government Services Administration to
become a supplier. He indicated that he was in charge of pricing and paying bills and that he
conducted an inventory once a year. Appellant provided the inspector with an Educate-Um
business card on which he had written his name.
The record contains a copy of a September 1, 1994 lease agreement between appellant,
who was identified as “tenant” and Myron C. Taylor and Revis W. Taylor, identified as
“landlord[s].” The lease provided that the premises located at 215 West Main Street,
Farmington, NM, would be leased to appellant for a one-year term, which would be
automatically renewed at the end of the lease term unless terminated by written notice 30 days
prior to the end of the term. The record also contains correspondence between appellant and the
landlords reflecting that he made rental payments and dealt with management issues, on behalf
of Educate-Um. In a letter dated May 20, 1997, Myron Taylor informed appellant and his wife
that he had transferred his interest in the rental property to his sons. In a letter dated May 15,
2000, which was accompanied by a rental payment, appellant advised the landlord that the
business would remain open as long as his health permitted. In a September 11, 2001 letter, he
provided the landlord with a notice of intent to vacate the property. Appellant informed the
landlord that he had performed many functions in order to mitigate any damage to the property,

2

including ladder climbing. In a June 6, 2003 statement, Sabrina Taylor indicated that appellant
routinely contacted her concerning rental payments and problems concerning the rental property.
In a September 9, 1998 criminal damage property report, investigator Daryl T. Noon
stated that he responded to a report of vandalism at the Educate-Um location on
August 16, 1998. He indicated that appellant, who he identified as “the responsible party,”
stated that “this is the third time in one week his business has been vandalized.”
On September 15, 1998 Michael Masko, injury compensation research assistant, stated
that he purchased a “Beanie Baby” from appellant, who was alone in the Educate-Um location.
Appellant reportedly informed Mr. Masko that he had been in business at the existing location
for five years.
On August 27, 2002 the inspectors interviewed appellant at his residence. Appellant
denied that he worked at Educate-Um, stating that his wife ran the business. When confronted
with the fact that he had been observed working inside the store and selling merchandise, he
claimed that these actions did not constitute “working.”
The record contains a report dated August 23, 2002 from the New Mexico Regulation
Commission, reflecting that the corporate status of Educate-Um had been revoked. The report
indicates that appellant was president and director of the corporation effective June 1, 1996.
In a statement dated August 27, 2002, Ramona Clevenger, mail carrier, indicated that she
had been delivering mail to Educate-Um at the Farmington, NM location for approximately
10 years. She stated that, on most occasions, appellant was in the store, ringing sales, waiting on
customers and answering the telephones. Ms. Clevenger reported that she had purchased
merchandise from appellant. She stated that most of the mail she delivered was addressed to
both appellant and Educate-Um.
In an April 21, 2006 investigative report, a postal inspector recounted reports and cited
evidence that appellant had been engaged in business at Educate-Um since 1988. He reiterated
that appellant was a corporate officer and worked in the store 40 hours per week, waiting on
customers, selling merchandise, talking on the telephone, accepting deliveries, opening and
closing the store and paying bills. The inspector stated that appellant had offered to sell the
business to Inspector Jack Scholl for $95,000.00 on May 10, 2001.
In a September 29, 2006 memorandum of forfeiture, the Office found that compensation
should be forfeited for all periods covered by EN1032 forms completed by appellant between
March 31, 1998 and August 10, 2002 and that he was at fault for any overpayment thereby
created. Accordingly, it determined that appellant forfeited the amount of $23,053.23 for the
period December 31, 1996 to March 30, 1998 and the amount of $85,327.42 for the period
March 31, 1998 to August 10, 2002.
The record contains a payment history, bearing a run date of August 7, 2002, reflecting
that appellant was paid compensation in the total amount of $87,902.54 for the period January 1,
1998 to August 10, 2002.

3

On October 6, 2006 the Office issued a proposal to reduce appellant’s compensation
based on his ability to earn the wages of a retail sales clerk. In response to the Office’s proposed
reduction, appellant stated that, from time to time, he had helped with paperwork, with customers
and with pricing, but that he had never received any money and had not worked 40 hours per
week. He did not deny that he had sold items to customers, but claimed that inventory was
depleted. By decision dated December 8, 2006, the Office reduced appellant’s compensation
benefits, based on his ability to earn the wages of a retail sales clerk.
On December 8, 2006 the Office issued a preliminary finding of overpayment in the
amount of $108,380.65 due to appellant’s failure to notify the Office of earnings from his
Educate-Um business from December 31, 1996 to August 10, 2002. Finding that appellant was
at fault in the creation of the overpayment by knowingly misrepresenting his employment status
during the periods covered by EN1032 forms signed by him from March 31, 1998 to August 10,
2002, the Office concluded that he had forfeited his right to compensation for the period
December 31, 1996 to August 10, 2002. It provided a calculation of the overpayment, based on
compensation received by appellant from December 31, 1996 to March 30, 1998 in the amount
of $23,053.23 and from March 31, 1998 to August 10, 2002 in the amount of $85,327.42, for a
total overpayment amount of $108,380.65. The Office informed appellant that he had 30 days to
request a prerecoupment hearing on the issues of fault and a possible waiver.
On October 13, 2006 appellant submitted an overpayment recovery questionnaire in
which he denied having received an overpayment. He contended that the documents provided to
him did not require him to report a business owned by his wife.
By decision dated February 5, 2008, an Office hearing representative finalized the
overpayment determination, finding that appellant had received an overpayment of compensation
in the amount of $108,380.65, due to his falsification of EN1032 forms from March 31, 1998 to
August 10, 2002 and that he was at fault in the creation of the overpayment and, therefore, was
not entitled to a waiver of recovery. The Office directed recovery in the full amount within 30
days.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of the Federal Employees’ Compensation Act provides that an employee
who “fails to make an affidavit or report when required or knowingly omits or understates any
part of his earnings, forfeits his right to compensation with respect to any period for which the
affidavit or report was required.”1
The Office has the burden of proof to establish that appellant did, either with knowledge,
consciously, willfully or intentionally, fail to report earnings from self-employment. To meet
this burden of proof, it is required to closely examine appellant’s activities and statements in
reporting employment earnings.2

1

5 U.S.C. § 8106(b)(1) and (2).

2

See Michael D. Mathews, 51 ECAB 247 (1999).

4

The Office may meet this burden by appellant’s own subsequent admission to the Office
that he failed to report employment or earnings, which he knew he should report. It may meet
this standard without an admission by appellant, if he failed to fully and truthfully complete the
EN1032 forms and the circumstances of the case establish that he failed to fully and truthfully
reveal the full extent of his employment activities and earnings. The Office may also meet this
burden if it establishes through the totality of the factual circumstances that appellant’s
certification in the EN1032 forms that he was not employed or self-employed, was false.3
ANALYSIS -- ISSUE 1
The record contains EN1032 forms signed by appellant on March 31, 1998, August 2,
1999, March 14, 2000, March 31, 2001 and August 10, 2002, stating that he was unemployed,
had not engaged in any self-employment activities and earned no income for the respective
15-month periods prior to the signing of the documents.4 The record, however, contains clear
evidence to the contrary and reflects that he failed to report his employment activity during those
periods of time. Although appellant alleged that he did believe that EN1032 forms required him
to report his wife’s business activity, he did not deny that he helped out with paperwork and
pricing or that he sold items to customers. The Board has held that, if work was performed in
furtherance of a relative’s business, the employee must show as the rate of pay what it would
have cost the employer or organization to hire someone to perform the work performed. The
Board has held that the test of what constitutes reportable earnings is not whether appellant
received a salary but what it would have cost to have someone else do the work. Appellant took
an active role in the operation of the store and was obligated to report as earnings the amount that
would have been paid to a person doing the work.5
The Office regulations define “knowingly” as “with knowledge, consciously, willfully or
intentionally.”6 Absent an admission by appellant, a knowing omission or understatement of
income can be established where circumstances indicate that he did not fully and truthfully
complete EN1032 forms and thus failed to reveal the full extent of his employment activities and
earnings.7
The evidence establishes that appellant and his wife operated Educate-Um, an ongoing
business enterprise since 1994 at least, when he entered into a lease agreement on behalf of the
business. He served as president and director of the corporation. Appellant leased the premises
in which the business operated and was responsible for paying the rent, as well as other bills
associated with the operation of the business. He placed advertisements for the business in the
newspapers and on television. Appellant worked regularly in the store, where he priced and sold
3

See Donald L. Overstreet, 54 ECAB 678 (2003). See also Terryl A. Geer, 51 ECAB 168 (1999).

4

The Board notes that the respective 15-month periods referenced are as follows: December 31, 1996 to
March 31, 1998; May 2, 1998 to August 2, 1999; December 14, 1998 to March 14, 2000; December 31, 1999 to
March 31, 2001; and May 10, 2001 to August 10, 2002.
5

Anthony A. Nobile, 44 ECAB 268 (1992).

6

20 C.F.R. § 10.5(n) (2006).

7

See Donald L. Overstreet, supra note 3.

5

merchandise to customers, answered telephones, received deliveries and mail and conducted
inventories. He handed out business cards, bearing the name of the business, as well as his own
name. Appellant made an offer to sell the business to an undercover agent for $95,000.00. The
Board finds that appellant’s work and management activities are consistent with selfemployment in furtherance of his family business and that his actions constitute persuasive
evidence that he knowingly misrepresented his employment status on the EN1032 forms.
Appellant expressed his belief that his wife’s business was not a forbidden activity that he
was required to report. However, he was clearly informed by the Office that he had an
affirmative obligation to report any work or ownership interest in any business enterprise and
that his failure to do so would result in forfeiture of compensation. Therefore, the Board finds
appellant’s claim of ignorance to be without merit.
Office regulations provide that, if an employee knowingly omits or understates earnings
or work activity in making a report, he or she shall forfeit the right to compensation with respect
to any period for which the report was required.8 Appellant misrepresented his employment
status and, therefore, forfeited his right to all compensation during the periods in question. The
Board finds that the Office met its burden of proof to establish that appellant knowingly
misrepresented his employment status to the Office in the EN1032 forms dated March 31, 1998,
August 2, 1999, March 14, 2000, March 31, 2001 and August 10, 2002. Therefore, appellant is
required to forfeit the amount of compensation received during the 15-month period preceding
the signing of the aforementioned reports.
The Board finds that the evidence of record is insufficient to determine the amount of
compensation that should be forfeited. It appears from the record that the Office made its
determination based solely on inaccurate information provided on EN1032 forms. The Office
found that appellant had forfeited compensation in the total amount of $108,380.65, representing
compensation received from December 31, 1996 to August 10, 2002. However, the Board notes
that the EN1032 forms signed by appellant do not cover that entire period. The respective
15-month period referenced above, during which compensation received is forfeited, are as
follows: December 31, 1996 to March 31, 1998; May 2, 1998 to August 2, 1999; December 14,
1998 to March 14, 2000; December 31, 1999 to March 31, 2001; and May 10, 2001 to
August 10, 2002. The periods from March 31 to May 2, 1998 and from March 31 to May 10,
2001, fall outside the 15-month period preceding the signing of any form. Therefore, the
Office’s February 5, 2008 decision is reversed as it applies to these periods. The record does not
provide a breakdown of compensation received by appellant from March 31, 1998 to
August 10, 2002. Additionally, the record does not contain documentation of the amount of
compensation received from December 31, 1996 to March 31, 1998. As the Board is unable to
determine the exact amount of compensation received by appellant during these periods, the case
must be remanded to the Office for recalculation and an appropriate decision.

8

5 U.S.C. § 8106(b)(1) and (2).

6

LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of the Office’s implementing regulation provides as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, [the Office] shall recover any
compensation already paid for the period of forfeiture pursuant to 5 U.S.C.
[§] 8129 [recovery of overpayments] and other relevant statues.”9
ANALYSIS -- ISSUE 2
If a claimant has any earnings during a period covered by a Form CA-1032 (or Form
CA-8), which he or she knowingly fails to report, he or she is not entitled to any compensation
for any portion of the period covered by the report, even though he or she may not have had
earnings during a portion of that period.10 The Board has determined that appellant forfeited
compensation for various periods identified herein because he misrepresented his employment
activities on EN1032 forms covering these periods. The Board finds that there exists an
overpayment of compensation as a result of the forfeiture. However, for reasons stated above,
the amount of overpayment cannot be determined at this time and the Board’s February 5, 2008
overpayment decision is reversed as it applies to the periods outside the periods of forfeiture,
namely, the periods from March 31 to May 2, 1998 and from March 31 to May 10, 2001. The
case will be remanded for recalculation of the overpayment amount, which should correspond to
the compensation received during the periods of forfeiture.11
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act12 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulation13

9

20 C.F.R. § 10.529.

10

Louis P. McKenna, Jr., 46 ECAB 328 (1994).

11

The Board concludes that periods of forfeiture were from December 31, 1996 to March 31, 1998; May 2, 1998
to August 2, 1999; December 14, 1998 to March 14, 2000; December 31, 1999 to March 31, 2001; and May 10,
2001 to August 10, 2002. The amount of compensation received by appellant during these periods constitutes an
overpayment.
12

5 U.S.C. § 8129(b).

13

20 C.F.R. § 10.433.

7

provides that in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
ANALYSIS -- ISSUE 3
The Office found that appellant was at fault in the creation of the overpayment because
he knowingly accepted compensation to which he was not entitled. The record establishes that
appellant was engaged in employment activity during the alleged periods and knowingly failed
to furnish this material information to the Office.
Appellant signed a certification clause on CA-1032 forms dated March 31, 1998,
August 2, 1999, March 14, 2000, March 31, 2001 and August 10, 2002. In response to the
question as to whether he worked for any employer during the previous 15 months, in each
instance he answered, “No.” In response to the question as to whether he was self-employed or
involved in any business enterprise in the previous 15 months, appellant responded, “No.” He
answered “Yes” when asked to state whether he was unemployed for all periods during the
previous 15 months. The certification clause advised appellant that he might be subject to civil,
administrative or criminal penalties if he knowingly made a false statement or misrepresentation
or concealed a fact to obtain compensation. Thus, by signing the form, he is deemed to have
acknowledged his duty to fill out the form properly, including the duty to report any employment
or self-employment activities. The evidence of record, therefore, shows that appellant was aware
or should have been aware of the materiality of the information that he was engaged in work
activities which he had not listed on the relevant forms. As he failed to provide information to
the Office regarding his employment during the periods covered by the forms, the Board finds
that he is at fault in creating the overpayment based on his forfeiture of compensation for these
periods and, therefore, is not entitled to waiver.14
CONCLUSION
The Board finds that appellant forfeited his entitlement to compensation for the periods
December 31, 1996 to March 31, 1998; May 2, 1998 to August 2, 1999; December 14, 1998 to
March 14, 2000; December 31, 1999 to March 31, 2001; and May 10, 2001 to August 10, 2002,
because he knowingly failed to report employment activities. The Board also finds that appellant
14

The Board does not have jurisdiction to review the Office’s finding that appellant should repay the amount of
the overpayment in full. The Board’s jurisdiction is limited to reviewing those cases where the Office seeks
recovery from continuing compensation under the Act. See 20 C.F.R. § 10.441(a); L.C., 59 ECAB ___ (Docket No.
08-209, issued June 16, 2008), n. 24, citing Ronald E. Ogden, 56 ECAB 278 (2005).

8

received an overpayment of compensation during the periods of the forfeiture and that he was at
fault in the creation of the overpayment and, thus, not entitled to waiver. The Board further finds
that the case is not in posture for a decision as to the amount of compensation to be forfeited or
the amount of overpayment and the case must be remanded for recalculation of the forfeiture and
overpayment amounts as delineated above.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2008 is affirmed in part, reversed in part and
remanded for action in accordance with the provisions of this decision and for an appropriate
order.
Issued: January 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

